Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“applying a clustering algorithm to an MRI image to produce a cluster-based segmentation of the MRI image, wherein the cluster-based segmentation 1s defined by 
(a) centroids for a set of clusters
(b) a membership function indicative of probabilities of voxels belonging to clusters;
applying a template-based algorithm to the MRI image to produce a template-based segmentation of the MRI image, wherein the template-based segmentation is defined by a label function indicative of probabilities of voxels being located in an interior space of a template;
iteratively improving the cluster-based segmentation using information from the template-based segmentation, comprising improving an objective function by optimizing the centroids and the membership function, while holding the label function constant, wherein the objective function is a function of the centroids, of the membership function and of the label function;
iteratively improving the template-based segmentation using information from the cluster-based segmentation, comprising improving the same objective function by optimizing the label function while holding the centroids and the membership function constant; 
producing a final segmentation of the MRI image based on the improved cluster-based segmentation and/or the improved template-based segmentation”

Claim 20.
“applying a clustering algorithm to the MRI image to produce a cluster-based segmentation of the MRI image, wherein the cluster-based segmentation is defined by
(a) centroids for a set of clusters
(b) a membership function indicative of probabilities of voxels belonging to clusters;
applying a template-based algorithm to the MRI image to produce a template-based segmentation of the MRI image, wherein the template-based segmentation is defined by a label function indicative of probabilities of voxels being located in an interior space of a template;
iteratively improving the cluster-based segmentation using information from the template-based segmentation, comprising improving an objective function by optimizing the centroids and the membership function, while holding the label function constant, wherein the objective function is a function of the centroids, of the membership function and of the label function;
iteratively improving the template-based segmentation using information from the cluster-based segmentation, comprising improving the same objective function by optimizing the label function while holding the centroids and the membership function constant; 
and
producing a final segmentation of the MRI image based on the improved cluster-based segmentation and/or the improved template-based segmentation”

Claim 21,
“applying a clustering algorithm to the MRI image to produce a cluster-based segmentation of the MRI image;
applying a template-based algorithm to the MRI image to produce a template-based segmentation of the MRI image;
iteratively improving the cluster-based segmentation using information from the template-based segmentation;
iteratively improving the template-based segmentation using information from the cluster-based segmentation;
producing a final segmentation of the MRI image based on the improved cluster-based segmentation and/or the improved template-based segmentation;
wherein iteratively improving the cluster-based segmentation and iteratively improving the template-based segmentation comprise iteratively improving an objective function that is a function of both the cluster-based segmentation and the template-based segmentation, by alternately 
(a) improving the objective function by optimizing the cluster-based segmentation while holding the template-based segmentation constant
(b) improving the objective function by optimizing the template-based segmentation while holding the cluster-based segmentation constant”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793